05/24/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0304



                             No. DA 20-0304

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

WILLIAM EDDIE MOODY,

           Defendant and Appellant.


                                 ORDER

     Upon consideration of Appellant’s motion, and good cause

appearing therefore,

     IT IS HEREBY ORDERED that the Motion to Supplement the

Record is GRANTED. The transcript of the hearing in Judith Basin

County District Court, Cause No. DC 23-2018-9 on December 16, 2019,

shall be placed in the file of this Court for this cause. The Clerk shall

serve a copy of this Order upon the court reporter.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                       May 24 2021